Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is amended to recite “update a graphical appearance of the virtual indicator in the first segment interface to indicate a suggested change in travel rate based on a difference between the predicted travel time and the start time of the second segment”. 


    PNG
    media_image1.png
    914
    999
    media_image1.png
    Greyscale

U.S. Patent No.: US8433512B1 to Lopatenko et al. teaches  “update a graphical appearance of the virtual indicator in the first segment interface to indicate a suggested change in travel rate based on a difference between the predicted travel time and the start time of the second segment”. (see FIG. 10 where the user’s walking rate of 5 mph is shown as a first icon, and a second vehicle is shown as a second icon 60 MPH and a third vehicle is shown with a third speed; al of these can provide a slowly bouncing icon or quickly pulsating icon in claim 1-2 to determine an animation to a point of interest ). 

    PNG
    media_image2.png
    628
    596
    media_image2.png
    Greyscale

U.S. Patent App. Pub. No.: US20160334797A1 to Ross teaches  “update a graphical appearance of the virtual indicator in the first segment interface to indicate a suggested change in travel rate based on a difference between the predicted travel time and the start time of the second segment”.  (see FIG. 11b where the av is indicated as following and that the user instructs the av to drive less than 20 mph or move on 1115-1125; see paragraph 125 where In FIG. 11B, the display screen 1102 reflects a status after the time when the driver arrives at the meeting location. Accordingly, the display screen 1102 can include a status message 1115 and/or indicator 1116 which informs the driver that the autonomous vehicle 101 is tracking the driver's vehicle. While the autonomous vehicle 101 is tracking, the display screen 1102 can also display feedback 1112 with guidance or instructions on how the driver should drive. For example, the feedback 1112 may be responsive to a measured distance between the autonomous vehicle 101 and the driver's vehicle, and if the autonomous vehicle starts to separate from the driver vehicle, then the driver can be instructed to slow down. As another example, the driver can be instructed to stop or pull over in order to enable the autonomous vehicle to catch up.) 
Therefore, the amendment raises new issues that require further consideration and/or search.
The amendment is not entered.
Applicant is advised to file an RCE to have the amendment considered in full.

/JEAN PAUL CASS/Primary Examiner, Art Unit 3668